Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-5 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: In addition to the reasons pointed out in the Non-Final rejection of 03/03/2020, Applicant has pointed out on record in the remarks filed 05/13/2020 that the controller of claims 1 is drawn to the controller programmed as specified in paragraph [0038], [0039], and [0041]. 
Claim 1 has been amended to include allowable subject matter of previous claims 6-7 wherein the annealing ring includes vertically extending baffles as recited in the last paragraph of claim 1. The baffles provide “slow cooling” as stated in [0011] and [0045] of the present specification and the “slow cooling” is limited to the definition provided in [0039] and [0041] of the specification and confirmed in the remarks of the Applicant filed 05/13/2020 and directly related to step 90 the controller.
Applicant states the controller is specifically programmed to step 90 of [0041] which states, “Rather, the movement of the annealing ring from the forming station after the dwell time as shown by step 90 enables the formed glass sheet to have controlled edge stresses after cooling to ambient temperature as described above.” Claim 1 states the controller is “configured to maintain the annealing ring” to provide the “slow cooling” And [0045] recites the extending baffles of the amendment of claim 1 limit cooling to provide the slow cooling as previously pointed out thus the controller necessarily operates the baffles as well.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741